Citation Nr: 9918787	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  98-09 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for atrial fibrillation 
secondary to medications taken for the service-connected 
schizophrenia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.

This appeal arose from a February 1998 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  


FINDING OF FACT

The veteran has not been shown by competent medical evidence 
to suffer from atrial fibrillation that is etiologically 
related to the medications he takes for his service-connected 
schizophrenia.


CONCLUSION OF LAW

The veteran has not presented evidence of a well grounded 
claim for service connection for atrial fibrillation.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.310(a) 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is not well grounded.

Under the applicable criteria, service connection may be 
granted for disabilities which are proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).

The veteran has contended that he now suffers from atrial 
fibrillation that is directly related to the medications that 
he takes for his service-connected schizophrenia.  The record 
indicated that he has taken Lithium and Haldol for over 20 
years.  The first reference to atrial fibrillation was made 
in a July 24, 1993 VA outpatient treatment record.  An EKG 
from October 1993 showed atrial fibrillation with slow 
ventricular rate.  In September 1997, it was commented that 
his condition did not require treatment with anticoagulants; 
rather, he was treated with daily Aspirin.

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

In the instant case, the evidence reveals that the veteran 
did develop schizophrenia during service.  He now currently 
suffers from atrial fibrillation.  While the veteran has 
argued that there is a connection between his atrial 
fibrillation and the medications that he takes for his 
service-connected schizophrenia, he has presented no 
objective evidence of such a relationship.  Therefore, it is 
found that he has not prevented evidence of a well grounded 
claim.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


ORDER

Service connection for atrial fibrillation as secondary to 
the medications taken for schizophrenia is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

